 

OMNI HEALTH, INC.

3/27/2017

Andrey Solovyev

LX Retail Group, PA.

5966 W 16th Avenue

Hialeah, FL 33012

 

RE:     Exchange of Common Shares of Preferred of Omni Health, Inc. (the
“Company”)

 

Dear Mr. Solovyev:

 

Please be advised that we are writing to set forth the terms of the exchange of
a portion the shares of common stock of The Company (the “Common Shares”) for
the entirety of the our Series A Preferred Shares (“Series A Preferred”), whose
designation has been duly filed with the state of Nevada which is attached
hereto and incorporated by reference.  As set forth herein, you will return your
Common Shares, held in the name LX Retail Group, Inc., to the transfer agent of
The Company, ClearTrust, along with specific instructions to return the shares
to treasury and any ancillary documentation that Clear Trust may require.  Upon
confirmation from Clear Trust that the cancellation has been effective, The
Company will issue to LX Retail Group, Inc. an equal number of Series A
Preferred Shares along with certification representing title of the same and the
resolution of the Board of Directors attached hereto. The Series A Preferred
shall be kept in book entry by the Company and shall not be on record with Clear
Trust. Our counsel has advised that this exchange is proper under Section
3(a)(9) of the Securities Act of 1933, which shall preserve your timing for
purposes of analysis under Rule 144.  The table below identifies the exact
number of Common Shares to be exchanged for Series A Preferred.  If you agree to
the exchange as proposed herein, please acknowledge and accept by signing in the
space provided below.

 

Common Shares to be Cancelled

Shares of Series A Preferred to Issued

556,890,449

5,600,000

 
 

If you have any additional questions or concerns, please do not hesitate
contacting us.

Sincerely,

 

/s/Mike Hawkins

Mike Hawkins, CFO

 

Acknowledged and accepted on this 27th day of March 2017.

_/s/ Andrey Solovyev_______

Andrey Solovyev, President

LX Retail Group, Inc.